DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.
Claim Objections
Claims 10-13 and 17-18 are objected to because of the following informalities:  Claims 10-13 and 17-18 depend upon a method claim.  The preamble of each claim should also reflect a method.  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, and 9-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claim 1 to recite the partition wall directly formed on a backlight unit.  This recitation was not described in applicant’s original disclosure.  Applicant’s drawings do not show the partition wall directly formed on the backlight unit.  Thus, the recitation of the partition wall being directly formed on a backlight unit is deemed new matter.  New claims 13 and 16 also include this recitation, and thus, fail to comply with the written description requirement.
Due to their dependencies upon claim 1, claims 2-3, 5-7, and 9-18 are also rejected for failing to comply with the written description requirement.
Applicant has added new claims 12 and 15 reciting the partition wall as a single partition wall.  This recitation was not described in applicant’s original disclosure.  Applicant’s drawings do not show the partition wall as a single wall.  Thus, the recitation of the partition wall being a single partition wall is deemed new matter.
Applicant has added claims 13 and 16 reciting the partition wall devoid of an intermediary structure between the partition wall and the backlight unit.  This recitation was not described in applicant’s original disclosure.  Applicant’s drawings do not show the partition wall devoid of intermediary structure between the partition wall and the backlight unit.  Applicant’s drawings appear to show a space (intermediary structure) between the partition wall and the backlight unit.  Thus, the recitation of the partition wall being devoid of intermediary structure between the partition wall and the backlight unit is deemed new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9, 12-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita (JP 2018-132662).
Regarding independent claim 1, Matsushita teaches a color filter (Fig. 1) comprising a color layer (Fig. 1, Element 60) having at least one color; a quantum dot layer (Fig. 1, Element 40); and a partition wall (Fig. 1, Element 30) in a unitary form for the color layer (60) and the quantum dot layer (40), wherein the partition wall (30) in the unitary form is characterized in that it is directly formed on a backlight unit (Fig. 1, Elements 20, 95).
Regarding claim 2, Matsushita teaches the partition wall having a height of 5µm to 15µm (¶ [0024]).
Regarding claim 3, the Examiner notes that the patentability of a product does not depend on its method of production (MPEP § 2113).  Thus, the recitation of the color layer and the quantum dot layer being formed using an inkjetting process has been considered but not given any patentable weight.
Regarding claim 5, Matsushita teaches a thickness of the quantum dot layer (40) adjacent to the partition wall (30) being 100% to 600% of a thickness of the color layer (60) adjacent to the partition wall (¶s [0029], [0102]).
Regarding claim 6, Matsushita teaches the quantum dot layer (40) including scattering particles (¶ [0028]). 
Regarding claim 7, Matsushita teaches the scattering particles include at least one selected from the group consisting of Al2O3, SiO2, ZnO, ZrO2, BaTiO3, TiO2, Ta2O5, Ti3O5, ITO, IZO, ATO, ZnO--Al, Nb2O3, SnO and MgO (¶ [0096]).
Regarding claim 9, Matsushita teaches a method of manufacturing the color filter of claim 1, the method comprising forming a partition wall (Fig. 1, Element 30) in a unitary form on a backlight unit (Fig. 1, Element 20); forming a quantum dot layer (Fig. 1, Element 40) on the backlight unit (20) having the partition wall (30); and forming a color layer (Fig. 1, Element 60) having at least one color on the quantum dot layer (40).
Regarding claim 12, Matsushita teaches the partition wall (30) in the unitary form as a single partition wall (Fig. 1).
Regarding claim 13, Matsushita teaches the partition wall (30) directly formed on the backlight unit devoid of an intermediary structure between the partition wall and the backlight unit (Fig. 1).
Regarding claim 15, Matsushita teaches the partition wall (30) in the unitary form as a single partition wall (Fig. 1).
Regarding claim 16, Matsushita teaches the partition wall (30) directly formed on the backlight unit devoid of an intermediary structure between the partition wall and the backlight unit (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (JP 2018-132662) in view of Isonaka (US 2019/0390076).
Regarding claims 10 and 17-18, Matsushita teaches the limitations of claim 9 discussed earlier but fails to exemplify the color layer having at least one color and the quantum dot layer being formed using an inkjetting process.
Isonaka teaches a display element using an inkjet process to form a color layer having at least one color and the quantum dot layer for achieving superior luminescence efficiency and color reproduction (¶ [0031]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Matsushita with a step of forming the color layer having at least one color and the quantum dot layer using an inkjetting process for achieving superior luminescence efficiency and color reproduction.
Regarding claim 11, Isonaka teaches the quantum dot layer including scattering particles, the scattering particles including at least one selected from the consisting of Ta2O5, Ti3O5, IZO, ZnO-Al, Nb2O3, and SnO (¶ [0115]).
Regarding claim 14, Isonaka teaches the scattering particles including at least one selected from the consisting of Ta2O5, Ti3O5, IZO, ZnO-Al, Nb2O3, and SnO (¶ [0115]).
Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Matsushita does not teach the partition wall formed directly on the backlight unit, the Examiner interprets the backlight unit of Matsushita to include the light source (20) and the adhesive layer (95).  Figure 1 of Matsushita shows the partition wall (30) formed directly on the backlight unit.  Thus, Matsushita teaches applicant’s claimed invention as discussed earlier in this office action.
Applicant’s arguments with respect to claims 10 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        16 July 2022